ORDER

PER CURIAM:
Keith Johnson filed a petition for declaratory judgment seeking a declaration of the court that he was improperly found to be a persistent offender in Case No. 22021-1332 in the Circuit Court for the City of St. Louis. He appeals the summary judgment ruling that he had received the remedy he sought when the sentencing court entered a nunc pro tunc order correcting the finding that he was a persistent offender and, therefore, his petition was moot as a matter of law. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. The judgment is affirmed. Rule 84.16(b).